HEDRICK, Judge.
The defendant purports to bring forward three questions for review: (1) whether the trial court erred in not summarily allowing defendant’s motion to suppress, (2) whether the trial court’s conclusion, after hearing evidence on the motion, was against the weight of the evidence and (3) whether the court erred in failing to make findings of fact. Simply stated, the sole question raised by the defendant’s motion to suppress is whether the officer’s affidavit was sufficient to support a finding of probable cause for the issuance of a search warrant. Thus, it is unnecessary to discuss separately the questions raised by the defendant. Since the defendant’s only challenge is to the sufficiency of the affidavit supporting the search warrant, the trial judge could have summarily denied the motion without a hearing. See N.C. Gen. Stat. § 15A-977. Even though Judge Freeman conducted a hearing it was not necessary under these circumstances that he do so; therefore, he committed no error in failing to make findings of fact.
All of the defendant’s assignments of error raise the single question as to whether the court erred in denying the motion to suppress. Since the officer’s affidavit, upon which the search warrant was based, relies on information obtained from an unidentified informant, the well-recognized Aguilar-Spinelli test applies for determining the sufficience of the affidavit. See Aguilar v. Texas, 378 U.S. 108 (1964); Spinelli v. United States, 393 U.S. 410 (1969); State v. Spencer, 281 N.C. 121, 187 S.E. 2d 779 (1972). *126When probable cause for issuing a search warrant is based on an informant’s information, this two-pronged test requires that the supporting affidavit reveal (1) sufficient underlying circumstances to show the informant’s credibility and reliability and (2) the underlying circumstances showing the basis of the conclusion reached by the informant.
In the case before us, the application for a search warrant made by Officer Manning states the following:
That on the night of March 5th, 1982, a confidential informant advised me that Ronald Rutledge had at his residence, Heroin, Cocaine and Marihuana [sic] and was selling same. The informant advised that they had seen some of the above susbstances [sic] at the Rutledge residence. In formant [sic] also advised that Rutledge was “stocked up” for the weekend. This confidential source has proven to be reliable in that they have furnished me information in the past. This same informant has also furnished Officer Lloyd with information that has proven reliable.
This application does more than baldly assert the informant’s reliability. It also gives the underlying reason for such a conclusion in that the informant had furnished information in the past to Officer Manning and Officer Lloyd. We hold this meets the first test of the Aguilar standard. Officer Manning also sets forth with adequate detail the basis of the informant’s conclusion that the defendant had drugs at his residence. The informant had actually seen heroin, cocaine and marijuana at the defendant’s residence and stated that the defendant was “stocked up” for the weekend. This satisfies the second prong of the Aguillar-Spinelli test.
We hold that the minimum standards for finding probable cause, where the basis for that finding is reliance on an unidentified informant, have been met in this case. We find the trial judge committed no error in denying the defendant’s motion to suppress the evidence.
No error.
Chief Judge VAUGHN and Judge Arnold concur.